Citation Nr: 0432625	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  04-04 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to a compensable evaluation for sarcoidosis.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel

INTRODUCTION

The veteran had active duty from July 1974 to December 1977.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.

The record indicates that the veteran's appeal had originally 
included the issue of entitlement to service connection for 
bronchitis; however, the veteran indicated at his October 
2004 hearing before the Board that he wished to withdraw his 
appeal on that issue.  Applicable law provides that a 
substantive appeal may be withdrawn on the record at a 
hearing at any time before the Board promulgates a decision. 
38 C.F.R. § 20.204(b) (2003).  Accordingly, the issue of 
entitlement to service connection for bronchitis no longer 
remains in appellate status and no further consideration is 
required.

The Board further notes that the veteran indicated in his 
December 2003 VA Form 9 that he had been experiencing 
numbness in his feet and legs.  It is unclear as to whether 
the veteran intended to file a separate claim for service 
connection for a bilateral foot and leg disorder, to include 
as secondary to his sarcoidosis.  However, this matter is not 
currently before the Board because it has not been prepared 
for appellate review.  Accordingly, this matter is referred 
to the RO for appropriate action.


FINDING OF FACT

The veteran's sarcoidosis is in remission and is not 
productive of pulmonary involvement with persistent symptoms 
requiring chronic low dose (maintenance) or intermittent 
corticosteroids.



CONCLUSION OF LAW

The criteria for a compensable evaluation for sarcoidosis 
have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.97, Diagnostic Code 6846 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA. 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2003).   As 
part of the notice, VA is to specifically inform the claimant 
of the division of responsibilities between the veteran and 
VA for obtaining the evidence.  The United States Court of 
Appeals has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The VCAA also requires the VA to 
assist the claimant in obtaining that evidence but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim. 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2003).  

It has been held that compliance with 38 U.S.C.A. § 5103 
required that the VCAA notice requirement be accomplished 
prior to an initial unfavorable determination by the agency 
of original jurisdiction (AOD).  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  With respect to VA's 
duty to notify, in November 2002, after receipt of the 
veteran's initial claim for an increased evaluation for 
sarcoidosis and prior to the initial adjudication of that 
issue in December 2002, the RO sent a letter to the veteran 
specifically informing him of his rights and obligations 
under the VCAA.  In accordance with the requirements of the 
VCAA, the letter informed the veteran of what evidence and 
information VA was responsible for developing and obtaining.  
The letter also explained that VA would make reasonable 
efforts to help him obtain evidence relevant to his claim and 
what information or evidence was needed from him.  The 
veteran was also informed of what evidence he should submit 
in order to substantiate his claim.  The RO specifically 
advised the veteran that, in order to substantiate his claim, 
the evidence must establish that his service-connected 
sarcoidosis has increased in severity in accordance with the 
Schedule for Rating Disabilities, 38 C.F.R. Part 4.

Additionally, the December 2002 rating decision as well as 
the September 2003 Statement of the Case and December 2003 
Supplemental Statement of the Case have notified him of the 
evidence considered, the pertinent laws and regulations, 
including the schedular criteria, and the reasons why his 
claim was denied.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  

With respect to VA's duty to assist, the veteran's service 
medical records have been obtained and associated with the 
claims file, as were his VA medical records.  Additionally, 
the veteran testified at a hearing before the Board in 
October 2004 in connection with his claim for an increased 
evaluation.  He was also afforded a VA examination in 
November 2002 to assess the current severity of his 
disability.  The Board does acknowledge the veteran's request 
at his October 2004 hearing that he be afforded a more recent 
VA examination.  In this regard, the veteran's representative 
stated that another examination was needed because there was 
evidence within less than a year of his discharge in 1978 
that was not used in the determination.  The veteran's 
representative also stated that the disability had worsened 
since the veteran's last examination.  However, the Board 
finds that the November 2002 examination is adequate for 
purposes of this appeal.  In regards to the 1978 treatment 
records, the Board notes that in an increased rating case the 
present disability level is the primary concern and that past 
medical reports do not take precedence over current findings. 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Further, as will be discussed below, the veteran's disability 
evaluation is dependent upon his required treatment, and he 
testified that he was not receiving any current treatment.  
The veteran has not identified or submitted any additional 
medical evidence that suggests that his service-connected 
sarcoidosis has increased in severity or that the November 
2002 examination is inadequate for rating purposes.  Thus, 
the Board finds that further examination is not necessary as 
there is sufficient medical evidence upon which the Board may 
base its decision. The veteran and his representative have 
not made the Board aware of any additional evidence that 
should be obtained prior to appellate review.  

Based on the foregoing, the Board finds that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained.  Simply put, the Board 
finds that disposition of the appellant's claim is 
appropriate.


The Merits of the Claim

The veteran requests that he be granted a compensable 
evaluation for sarcoidosis.  Having carefully considered the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.

A rating decision dated in March 1984 granted service 
connection for sarcoidosis and assigned a noncompensable 
disability evaluation effective from December 6, 1983.  That 
determination was based on a review of the veteran's service 
medical records as well as on the findings of a VA 
examination performed in January 1984.  Subsequent rating 
decisions dated in October 1995 and January 1996 continued 
that evaluation.  The veteran later filed a claim for an 
increased evaluation for his sarcoidosis in January 2002, and 
a December 2002 rating decision denied that claim.  During 
the pendency of the appeal, the noncompensable evaluation has 
remained in effect until the present time.



In his January 2002 claim, the veteran related that his 
symptomatology had worsened and that he experienced shortness 
of breath, dizziness, and an occasional burning in his chest 
when he was active or standing for a long period of time.  He 
also became short of breath when he walked half a mile.

The veteran was afforded a VA examination in November 2002 
during which he stated that his breathing had not improved.  
Instead, he felt that his disability had worsened and 
reported having occasional shortness of breath with distant 
walking.  During the previous year and a half, the veteran 
had been evaluated for shortness of breath and was diagnosed 
with bronchitis two to three times.  He also complained of a 
chronic cough during the prior two to three months, which was 
occasionally productive of yellow-green sputum.  At the time 
of the examination, the veteran was not receiving any 
treatment for his sarcoidosis.  He denied any home oxygen use 
in the past, and he was not taking any medication.  He also 
denied shortness of breath with rest, but he did report 
orthopnea as well as occasional paroxysmal nocturnal dyspnea.  
Although he had episodes of hemoptysis more than five years 
earlier, he had not had any recent episodes.  He denied 
having anorexia, fever, night sweats, or any periods of 
incapacitation due to a breathing problem, but he did report 
having feet and hand edema as well as daytime 
hypersomnolence.  He was noted as having tobacco use of one 
pack per day for 30 years.

A physical examination revealed clear lungs with diminished 
breath sounds throughout.  He had normal anterior and 
posterior chest diameter, and his respirations were 16 and 
unlabored.  He had mild clubbing, but there was no cyanosis.  
The examiner diagnosed the veteran as having a history of 
sarcoidosis, which was in remission.  He also commented that 
the veteran had a normal chest x-ray and that pulmonary 
function tests were performed with suboptimal effort.  There 
was no evidence of congestive heart failure, and the examiner 
opined that it was not likely that the veteran had such a 
disability as a complication of his sarcoidosis, as 
congestive heart failure usually occurred only when the 
disease has caused extensive interstitial fibrosis.  



In his December 2003 VA Form 9, the veteran stated that he 
continued to experience difficulty breathing while walking as 
well as shortness of breath with some chest pain.  

In his October 2004 hearing testimony before the Board, the 
veteran indicated that his shortness of breath had worsened 
since his last VA examination.  Although he could walk the 
same distance, he became more tired and felt a burning 
sensation in his chest.  He occasionally heard lung sounds 
during his breaths.  He stated that he was currently working 
part-time, but that he had worked full-time during the 
summer.  He had dramatically reduced his smoking, as he was 
trying to quit.  The veteran testified that he was not 
receiving any current treatment for his sarcoidosis, and his 
representative indicated that he was asked to buy over-the-
counter inhalers, but that no inhaler had been prescribed.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran. 38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established, and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).  

The veteran's sarcoidosis is currently evaluated under 
38 C.F.R. § 4.97, Diagnostic Code 6846 (2003).  Under that 
diagnostic code, a noncompensable rating, the currently 
assigned evaluation, is warranted when there is chronic hilar 
adenopathy or stable lung infiltrates without symptoms or 
physiologic impairment.  A 30 percent evaluation is assigned 
when there is pulmonary involvement with persistent symptoms 
requiring chronic low dose (maintenance) or intermittent 
corticosteroids.  This section also provides that sarcoidosis 
may be rated as an active disease or residuals as chronic 
bronchitis (Diagnostic Code 6600) and extra-pulmonary 
involvement under the specified body system involved.

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board is of the opinion 
that the veteran is not entitled to an increased evaluation 
for his sarcoidosis.  Although the veteran had previously 
been diagnosed with sarcoidosis, the November 2003 VA 
examiner considered the disease to be in remission.  In fact, 
there is little to no treatment for sarcoidosis noted in the 
veteran's medical records, and the November 2002 VA examiner 
indicated that the veteran was not taking any medications.  
Moreover, the veteran testified at his October 2004 hearing 
before the Board that he was not receiving any current 
treatment for his sarcoidosis, and his representative stated 
that he was only using over-the-counter inhalers, as he had 
not been prescribed one.  Significantly, the medical evidence 
of record does not indicate that the veteran requires chronic 
low dose (maintenance) or intermittent corticosteroids.  As 
such, the veteran has not met the criteria for a compensable 
evaluation under Diagnostic Code 6846.

Diagnostic Code 6846 also allows for an evaluation of 
sarcoidosis using the criteria for bronchitis as provided 
under 38 C.F.R. § 4.97, Diagnostic Code 6600 (2003).  
However, there is no evidence that the veteran has a FEV-1 of 
71 to 80 percent of predicted value, FEV-1/FVC of 71 to 80 
percent, or DLCO (SB) of 66 to 80 percent of predicted value.  
Significantly, the November 2002 VA examiner diagnosed the 
veteran as having a history of sarcoidosis that was in 
remission and also commented that pulmonary function tests 
were performed with the veteran using suboptimal effort.  The 
examiner further stated that the veteran had normal chest x-
rays and unlabored respirations.  Thus, the Board finds that 
the veteran is not entitled to an increased evaluation for 
sarcoidosis when the disability is evaluated under the 
criteria for bronchitis.

While Diagnostic Code 6846 allows for an evaluation of 
sarcoidosis as extra-pulmonary involvement under the specific 
body system involved, the November 2002 VA examiner found the 
veteran's sarcoidosis to be in remission.  The examiner also 
commented that it was not likely that congestive heart 
failure was a complication of his sarcoidosis.   Nor did the 
examiner specifically relate any other symptomatology to his 
service-connected disability.  Thus, the Board finds that the 
veteran's sarcoidosis is not productive of any extra-
pulmonary involvement.  Therefore, the veteran is not 
entitled to an increased evaluation under this provision of 
Diagnostic Code 6846.

In conclusion, the Board has considered all applicable 
criteria, but does not find medical evidence suggesting that 
a compensable evaluation is warranted for the veteran's 
service-connected sarcoidosis.  As such, the preponderance of 
the evidence is against his claim for that benefit, and the 
benefit of the doubt provision does not apply.  Accordingly, 
the Board concludes that a compensable evaluation for the 
veteran's sarcoidosis is not warranted.  

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran, as required by the holding of the United States 
Court of Appeals for Veteran's Claims in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board 
has considered the provisions of 38 C.F.R. § 3.321(b)(1).  In 
this case, however, there has been no showing or contention 
that the veteran's service-connected sarcoidosis has caused 
marked interference with employment beyond that contemplated 
by the schedule for rating disabilities, necessitated 
frequent periods of hospitalization, or otherwise renders 
impractical the application of the regular schedular 
standards utilized to evaluate the severity of the veteran's 
sarcoidosis.  In the absence of such factors, the Board finds 
that the requirements for an extraschedular evaluation for 
the veteran's sarcoisodosis under the provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  


ORDER

A compensable evaluation for sarcoidosis is denied.



	                        
____________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



